     Case 3:21-cv-01054-JLS-MSB Document 13 Filed 07/30/21 PageID.595 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    GIAVANNI M. BAUMANNS, an                           Case No.: 21-CV-1054 JLS (MSB)
      individual,
12
                                        Plaintiff,       ORDER VACATING HEARING
13
      v.                                                 (ECF No. 8)
14
      FCA US LLC; and Does 1 through 10,
15
                                      Defendants.
16
17
18         Presently before the Court is Plaintiff Giavanni M. Baumanns’s Motion to Remand
19   (ECF No. 8). On its own motion, the Court VACATES the hearing scheduled for August
20   5, 2021 at 1:30 p.m. and takes the matter under submission without oral argument pursuant
21   to Civil Local Rule 7.1(d)(1).
22         IT IS SO ORDERED.
23   Dated: July 30, 2021
24
25
26
27
28

                                                     1
                                                                              21-CV-1054 JLS (MSB)
